— Application by Michael P. Harter, who was convicted on January 26, 1981 in City Court, City of Oneonta, following an Alford plea (i.e., without admitting any criminal wrongdoing) of the crime of attempted forgery in the third degree, a class B misdemeanor, to set aside his automatic suspension as an attorney pursuant to section 90 (subd 4, par f) of the Judiciary Law. The applicant *684urges that the interests of justice will best be served by permitting him to continue to practice until such time as an appropriate sanction is determined by this court following a full hearing concerning the circumstances surrounding his conviction. Application granted and applicant’s automatic suspension is set aside pending the further order of this court and applicant is directed to show cause on Monday, May 4, 1981 at 1:30 p.m. why a final order of suspension, censure or removal should not be made pursuant to section 90 (subd 4, par g) of the Judiciary Law. Mahoney, P.J., Kane, Casey, Yesawich, Jr., and Weiss, JJ., concur.